UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6808


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

EDDIE LAVON MCNEILL,

                       Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:04-cr-00126-NCT-1; 1:08-cv-
00261-NCT-PTS)


Submitted:   September 13, 2011        Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie Lavon McNeill, Appellant Pro Se. Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Eddie    Lavon     McNeill          seeks    to    appeal       the    district

court’s     order       accepting    the       recommendation            of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2011) motion and subsequent motion to alter or amend judgment

under Fed. R. Civ. P. 59(e).                        The orders are not appealable

unless      a    circuit       justice    or    judge       issues        a    certificate     of

appealability.          28 U.S.C. § 2253(c)(1)(B) (2006).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                            28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this     standard          by         demonstrating        that

reasonable        jurists        would     find       that        the     district         court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                        When the district court

denies      relief        on     procedural          grounds,        the       prisoner       must

demonstrate        both    that     the    dispositive            procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                         Slack, 529 U.S. at 484-85.

We   have       independently      reviewed         the     record       and    conclude      that

McNeill has not made the requisite showing.                                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense        with     oral     argument       because          the     facts      and    legal

                                                2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3